
	
		I
		111th CONGRESS
		1st Session
		H. R. 1831
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Thompson of
			 California (for himself, Mr.
			 Cantor, Mr. Blumenauer,
			 Mr. Brady of Texas,
			 Mr. Davis of Alabama,
			 Mr. Doggett,
			 Mr. Etheridge,
			 Mr. Higgins,
			 Mr. Kind, Mr. Larson of Connecticut,
			 Mr. Roskam,
			 Ms. Schwartz,
			 Mr. Yarmuth,
			 Mr. Altmire,
			 Mr. Bachus,
			 Ms. Baldwin,
			 Mr. Bishop of New York,
			 Mrs. Blackburn,
			 Mr. Boozman,
			 Mr. Burton of Indiana,
			 Mrs. Capps,
			 Mr. Cardoza,
			 Mr. Carnahan,
			 Mr. Carney,
			 Mr. Chandler,
			 Mr. Conaway,
			 Mr. Connolly of Virginia,
			 Mr. Costa,
			 Mr. Courtney,
			 Mrs. Dahlkemper,
			 Mr. Delahunt,
			 Ms. DeLauro,
			 Mr. Dent, Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Dingell,
			 Mr. Ehlers,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Fortenberry,
			 Mr. Frelinghuysen,
			 Mr. Gerlach,
			 Ms. Giffords,
			 Mr. Goodlatte,
			 Mr. Hall of New York,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Mr. Kagen,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Mr. King of New York,
			 Mr. Kissell,
			 Mr. Kratovil,
			 Mr. Langevin,
			 Mrs. Lowey,
			 Mrs. Lummis,
			 Mr. Daniel E. Lungren of California,
			 Mrs. Maloney,
			 Ms. Markey of Colorado,
			 Mr. McCotter,
			 Mr. McIntyre,
			 Mr. McNerney,
			 Mr. Michaud,
			 Mr. Miller of North Carolina,
			 Mr. George Miller of California,
			 Mr. Mitchell,
			 Mr. Murphy of Connecticut,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Olver,
			 Mr. Paulsen,
			 Mr. Perriello,
			 Ms. Pingree of Maine,
			 Mr. Pitts,
			 Mr. Polis of Colorado,
			 Mr. Price of North Carolina,
			 Mr. Putnam,
			 Mr. Paul, Mr. Ross, Mr.
			 Salazar, Mr. Schauer,
			 Mr. Schiff,
			 Mr. Sestak,
			 Mr. Shuler,
			 Mrs. Tauscher,
			 Mr. Thornberry,
			 Mr. Waxman,
			 Mr. Weiner,
			 Mr. Wittman,
			 Mr. Wolf, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the special rule for contributions of qualified conservation
		  contributions.
	
	
		1.Short titleThis Act may be cited as the
			 Conservation Easement Incentive Act of
			 2009.
		2.Special rule for
			 contributions of qualified conservation contributions made permanent
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to
			 contributions of qualified conservation contributions) is amended by striking
			 clause (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) of such Code (relating to qualified conservation
			 contributions) is amended by striking clause (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after the date of the enactment
			 of this Act.
			
